Citation Nr: 0834350	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-41 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an October 2006 decision, the Board denied the veteran's 
claim for an earlier effective date for service connection 
for post-traumatic stress disorder (PTSD), but granted a 
higher 50 percent initial rating for his PTSD.  And because 
of the increase in the rating for his PTSD, the Board 
remanded his TDIU claim to the RO via the Appeals Management 
Center (AMC) for reconsideration.  The Board again remanded 
this claim in July 2007 - this time to determine whether his 
chronic abuse of alcohol is part and parcel of his PTSD and, 
in light of that determination, whether his service-connected 
disabilities render him unemployable.  All requested 
development has since been accomplished and the case is again 
before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are PTSD - 
rated as 50-percent disabling; pustular acne on his face, 
neck, back and feet - rated as 30-percent disabling; malaria 
- rated as noncompensable (0 percent); and postoperative 
hemorrhoids - also rated as noncompensable (0 percent).  He 
has a combined rating of 70 percent.

2.  These service-connected disabilities do not preclude him 
from obtaining and maintaining substantially gainful 
employment.  The April 2008 VA compensation examiner 
indicated the veteran's chronic alcohol abuse is a separate 
and unrelated condition, and thus not part and parcel of his 
PTSD or attributable to his PTSD.  This examiner also 
determined the veteran could not work mainly due to his 
civilian-related ankle injury, not because of his service-
connected disabilities.



CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in March 2004, October 2006 and July 2007 
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in October 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the June 
2008 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

The veteran has argued in numerous written statements why he 
believes he is unemployable on account of the severity of his 
service-connected disabilities, and therefore entitled to a 
TDIU.  He also has been represented throughout this appeal by 
a veteran's service organization, Disabled American Veterans, 
which presumably is knowledgeable of the nuances and 
requirements for pleading a successful TDIU claim.



VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all pertinent medical 
records the veteran and his representative identified.  
In addition, VA furnished the veteran compensation 
examinations to determine the nature and severity of his 
service-connected disabilities, including in terms of whether 
they render him unemployable.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA much request a medical examination and 
opinion when necessary to fairly decide a claim).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to a TDIU

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, 
are considered one disability under this section.  Id.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  
"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  So even if the veteran does not 
meet the threshold minimum percentage standards set forth in 
§ 4.16(a), he may establish his entitlement to a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 38 
C.F.R. § 3.321(b)(1).

Analysis

The veteran's service-connected disabilities are (PTSD) - 
rated as 50-percent disabling; pustular acne on his face, 
neck, back and feet - rated as 30-percent disabling; malaria 
- rated as noncompensable (0 percent); and postoperative 
hemorrhoids - also rated as noncompensable (0 percent).  He 
has a combined rating of 70 percent.  38 C.F.R. § 4.25.  
Hence, he satisfies the threshold minimum percentage criteria 
in 38 C.F.R. § 4.16(a) for consideration of a TDIU, that is, 
without resorting to extra-schedular factors.

However, although the veteran's service-connected 
disabilities are significant and, as such, limit his 
occupational opportunities, they are not shown to be of such 
severity that he is unable to secure or follow a 
substantially gainful occupation, the legal standard for 
obtaining a TDIU.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran had civilian occupations as a painter, 
construction worker and most recently as a cook in 1999.  He 
says his service-connected disabilities, in particular his 
PTSD, prevent him from obtaining substantially gainful 
employment because of the need to interact with other people 
in the kitchen.  More specifically, he claims that his PTSD 
symptoms of irritability and isolation would be a barrier to 
continued employment as a cook.  

But as already alluded to, in July 2007, the Board remanded 
the TDIU claim for a medical opinion to determine whether the 
veteran's chronic alcohol abuse is secondary to his service-
connected PTSD and whether this condition or any of his other 
service-connected disabilities - either alone or in 
combination, would prevent him from obtaining substantially 
gainful employment.  VA furnished him two compensation 
examinations in April 2008 to answer these important 
questions.  And based on the results of those evaluations and 
the other evidence in the file, the VA PTSD examiner 
determined the veteran's chronic alcohol abuse is a separate 
and unrelated condition from his service-connected PTSD.  
Indeed, this examiner indicated the veteran's chronic alcohol 
abuse is not part and parcel of his PTSD and not otherwise 
attributable to it.  Moreover, this examiner further opined 
that, although the veteran remains unemployed, this appears 
to be related to a fall injury when he broke his ankle in 
1999.  Hence, this examiner concluded the veteran is not 
unemployable because of service-connected disability, 
including especially his mental illness (PTSD).  With this in 
mind, it is worth reiterating that the Board may not consider 
the effects of non-service-connected disabilities, such as 
non-service-related (i.e., civilian) injuries, when assessing 
unemployability.  38 C.F.R. § 3.341(a).  



The other April 2008 VA compensation examiner, who conducted 
a general medical evaluation, noted the veteran can maintain 
gainful employment in spite of his service-connected 
disabilities.  Indeed, this examiner indicated that, although 
the veteran is receiving Social Security Administration (SSA) 
disability benefits, they are due to his non-service-
connected ankle injury that occurred during his civilian 
employment in 1999.

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is indeed "[in]capable of performing 
the physical and mental acts required by employment," and is 
not based solely on whether he is unemployed or has 
difficulty obtaining employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

So, in summary, for the reasons and bases discussed, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a TDIU, in turn meaning there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 4.3.  
Although he meets the threshold minimum percentage criteria 
under § 4.16(a) for consideration of this benefit, without 
resorting to extra-schedular factors, the evidence does not 
show an inability to secure or follow a substantially gainful 
occupation if only his service-connected disabilities are 
considered.  The mere fact that he is receiving compensation 
under the Rating Schedule for his several 
service-connected disabilities (as mentioned, 50 percent for 
his PTSD, 30 percent for the pustular acne on his face, neck, 
back and feet, and 0 percent apiece for his malaria and 
postoperative hemorrhoids, for a combined 70 percent rating) 
is, itself, an acknowledgement that he has considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of these several grades of disability.  
See 38 C.F.R. § 4.1.




ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


